Citation Nr: 0308120	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  93-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
residuals of a shell fragment wound to the abdomen, status-
post exploratory laparotomy, and right hemi-colostomy for 
perforated right colon, based on an initial award.  

2.  Entitlement to a rating in excess of 50 percent for 
residuals of a shell fragment wound to the right elbow and 
upper forearm, with open comminuted fracture of the proximal 
ulna, with retained foreign body, based on an initial award.  

3.  Entitlement to a rating in excess of 10 percent for 
decreased sensation of the median nerve, due to residuals of 
a shell fragment wound to the right elbow and forearm, based 
on an initial award.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left upper chest, 
with retained foreign bodies, based on an initial award.  

5.  Entitlement to a rating in excess of 10 percent for 
hydradenitis suppurativa, with epidermoid inclusion cysts of 
the groin, based on an initial award.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran has since moved into the jurisdiction 
of the RO in Winston-Salem, North Carolina, from where this 
case has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Residuals of a shell fragment wound to the abdomen, 
status-post exploratory laparotomy, right hemi-colectomy for 
perforated right colon, are manifested by impairment of 
sphincter control resulting in extensive leakage and fairly 
frequent involuntary bowel movements.  

3.  Residuals of a shell fragment wound to the right elbow 
and upper forearm, with open comminuted fracture of the 
proximal ulna, with retained foreign body, are manifested by 
severe injury to Muscle Groups V and VI.  

4.  Decreased sensation of the median nerve, due to residuals 
of a shell fragment wound to the right elbow and forearm, is 
manifested by mild, incomplete paralysis.  

5.  Residuals of a shell fragment wound of the left upper 
chest, with retained foreign bodies, are manifested by a 
superficial, nontender scar, which has resulted in no 
functional impairment.  

6.  Hydradenitis suppurativa with epidermoid inclusion cysts 
of the groin is manifested by the disease covering the groin 
region through the buttocks and in the armpits.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for residuals of a shell fragment wound to the 
abdomen, status-post exploratory laparotomy, right hemi-
colectomy for perforated right colon, since the effective 
date of the grant of service connection have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.114 Diagnostic Code 7329-7332 (2002).  

2.  The criteria for a disability rating in excess of 40 
percent for residuals of a shell fragment wound to the right 
elbow and upper forearm, with open comminuted fracture of the 
proximal ulna, with retained foreign body, since the 
effective date of the grant of service connection under the 
criteria in effect prior to July 3, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.73 Diagnostic Codes 5205, 5305-5306 (1996).  

3.  The criteria for a disability rating in excess of 50 
percent for residuals of a shell fragment wound to the right 
elbow and upper forearm, with open comminuted fracture of the 
proximal ulna, with retained foreign body, effective July 3, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.73 Diagnostic Codes 
5205, 5305-5306 (2002).  

4.  The criteria for a disability rating in excess of 10 
percent for decreased sensation of the median nerve, due to 
residuals of a shell fragment wound to the right elbow and 
forearm, since the effective date of the grant of service 
connection have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.124a Diagnostic 
Code 8515 (2002).  

5.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
upper chest, with retained foreign bodies, since the 
effective date of the grant of service connection, under 
either the prior or current criteria, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.118 Diagnostic Code 7804 (2001 & 2002).  

6.  The criteria for a disability rating in excess of 10 
percent for hydradenitis suppurativa, with epidermoid 
inclusion cysts of the groin, since the effective date of the 
grant of service connection, under either the prior or 
current criteria, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.118 
Diagnostic Code 7806 (2001 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in March 1992, April 1992, July 1997, May 1998, November 
2001, and January 2003, describing what VA would do to assist 
the veteran, the evidence the veteran needed to provide, and 
the evidence the VA had, and July 1992 and March 1999 
Statements of the Case, as well as July 1992, July 1997, and 
two December 2002 Supplement Statements of the Case, provided 
notice to the veteran of what the evidence of record revealed 
and the provisions of the VCAA.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran's service medical records show that, while in 
Vietnam in August 1969, he was injured by multiple fragments 
from an enemy booby trap.  He sustained multiple fragment 
wounds involving the face, right arm, chest, abdomen, and 
both lower extremities.  There was a compound comminuted 
fracture of the proximal portion of the right ulna.  The 
surface wounds were debrided.  A long arm cast was applied on 
the right upper extremity.  An exploratory laparotomy was 
performed.  There were two perforations in the right colon.  
A right colectomy was performed and an ileo-transverse 
colostomy was performed.  

The veteran was transferred back to the United States for 
further treatment.  Shrapnel wounds were noted in the left 
pectoral area.  The abdominal incision was noted to be 
healing.  Relatively small multiple shrapnel wounds of both 
lower extremities were noted.  All wounds appeared clean.  By 
September 1969, he had returned to a normal diet, with normal 
bowel function and all wounds healed.  Neuromuscular status 
of both lower extremities was intact, except for complete 
absence of dorsiflexion of the left great toe, secondary to 
severance of the extensor hallucis longus tendon at the lower 
calf level.  

By October 1969, the veteran's right upper extremity showed 
full range of painless motion of the right elbow.  The 
fracture site was clinically stable and nontender.  There was 
normal pronation and supination of the right forearm, and no 
neuromuscular deficit of the right upper extremity.  

In February 1970, the veteran complained of pain and 
discomfort in his right arm, stomach, and left upper chest.  
X-rays revealed well-healed fracture of the proximal ulna, 
with minimal deformity, and a few soft tissue metallic 
fragments.  Chest x-ray revealed two small metallic fragments 
over the left upper lung.  In April 1970, two wire sutures 
were removed from his abdominal incision; he complained of 
loose bowel movements.  Examination showed normal sphincter 
tone, without masses.  In April 1971, he complained of 
diarrhea.  Examination revealed normal bowel sounds; the 
assessment was viral syndrome.  

In late October and early November 1971, the veteran was seen 
complaining of a large lump on his left testicle, with pain 
in the groin area.  His temperature was to 103 degrees and he 
had chills.  He complained of experiencing chronic loose 
bowel movements for the last two years.  Examination revealed 
a small left varicocele above the left testicle; and 
nonspecific myalgias and arthralgias, without other abnormal 
signs or symptoms.  The assessment was febrile reaction.  

The report of the veteran's initial post-service VA 
examination, dated in January 1992, notes complaints of 
chronic diarrhea since wounding in Vietnam; severe pain in 
the right arm near the elbow; severe, chronic infections in 
the groin area; chronic pain in the stomach and abdomen 
areas; and weakness in the left foot.  Examination revealed a 
well-healed vertical abdominal surgical scar, with no 
tenderness or masses, and normal bowel sounds.  A 1/3-inch 
scar was seen on the right groin, with soft tissue thickening 
below the scar, but no tenderness and minimal redness.  The 
right elbow had full range of motion, no pain on motion, but 
with tenderness, medially.   Right forearm pronation was to 
80 degrees and supination to 85 degrees.  A well-healed five-
inch long scar was located along the ulnar surface of the 
right upper forearm.  X-rays revealed two metallic densities 
in the upper left lung field; no evidence of fracture or 
other bone pathology of the right elbow, but some metallic 
fragments were seen in the soft tissue of the proximal radius 
and ulna.  VA examination report of March 1992 included 
essentially similar findings.  

Private outpatient treatment records for March 1992 to July 
1995 show that the veteran was seen for complaints of pain in 
the areas of his service-inflicted wounds.  Records for 
December 1992 show he was treated with antibiotics for a skin 
infection of the groin.  

In a January 1996 VA examination report, the veteran 
complained that repetitive tasks such as using a screwdriver, 
were initially well tolerated, but eventually produced pain.  
The examiner noted a well-healed 10 cm scar on the extensor 
aspect of the proximal right forearm, with slight amount of 
soft tissue loss underlying the scar; a muscular hernia was 
easily demonstrated in the distal aspect of the wounded area; 
and full range of motion of the right elbow, with good 
strength in all spheres and with wrist and finger motion.  
The veteran complained of loose stools occurring at least 
three or four days a week; frequent episodes of incontinence, 
occurring multiple times each week and, if he is not able to 
immediately relieve the urgency, he sustains severe pains in 
the rectal area that radiate up through the groin.  He 
related soiling his trousers at least once or twice a day.  
Examination revealed normal bowel sounds; and multiple 
abdominal scars, well healed.  Rectal examination revealed a 
few skin tags and no masses.  There was a thickened 5 cm 
scar, with induration, and a 3 cm scar overlying a portion of 
the thickened indurated area in the inguinal groove just 
lateral to the lower portion of the pubis and upper scrotum.  
The examiner offered a diagnosis of possible epidermal 
inclusion cyst, with the veteran presenting a history of 
cysts occurring twice yearly, which cause pain and burst.  
There was a 4-5 cm scar, with moderate tenderness, in the 
medial aspect of the left upper quadrant of the chest, with 
no palpable mass underneath, although there was a small 
fragment in the area.  Upper gastrointestinal series results 
were normal.  A flexible sigmoidoscopy was within normal 
limits, except for two small polyps, which were to be 
resected.  

General VA medical examination of January 1998 revealed 
surgical scar over the right elbow; normal range of motion of 
the elbow; normal, obese abdomen, with exception of the 
surgical scars, and normal bowel sounds.  Neurological 
examination revealed 5/5 strength with flexion and extension 
at the elbows, wrist, fingers.  There was 2+ reflexes on the 
right triceps and biceps, the brachioradialis appeared to be 
trace, and there was some decreased pinprick noted over some 
of the areas of scarring over the medial forearm.  The 
examiner offered that there was evidence of local nerve 
trauma to the brachioradialis on the right forearm.  An EMG 
(electromyography) revealed prolonged latency of the medial 
nerve; ulnar nerve was normal.  The examiner attributed this 
to the residuals of the shell fragment wound to the right 
forearm.  

VA and private outpatient treatment records for January to 
November 1998 are in the file.  In August 1998, he was seen 
by his private physician for abscesses/cysts on his thighs 
that have been the cause for considerable morbidity (pain, 
insomnia), embarrassment (foul smell, drainage) and loss of 
work (difficulty in ambulating).  VA herbicide registry 
examination, dated in September 1998, revealed that the 
veteran had hydradenitis suppurativa.  In September and 
November 1998, a private physician diagnosed hydradenitis 
suppurativa and prescribed an antibiotic.  Private treatment 
records, dated in December 1998, from D. Bunch, D.O., show 
decreased range of motion of the right elbow on supination 
and pronation; muscle herniation was found on the right 
forearm; and fine motor control was decreased.  The physician 
further noted that the veteran had an ongoing problem with 
hydradenitis suppurativa, which was controlled to some extent 
by an antibiotic.  

During a November 2000 VA orthopedic examination, tenderness 
to palpation of the right lateral epicondyle was noted.  
There was a well-healed, nontender 6-inch scar in the 
dorsolateral forearm with a 21/2-inch muscle bulge in the mid 
region.  It was not tender.  Range of motion of the right 
elbow was the same as the left:  extension was to 0 degrees, 
flexion was to 90 degrees, pronation was to 85 degrees.  
Manual muscle testing revealed no weakness on the right.  The 
examiner commented that functional impairment was no more 
than mild, with no loss of impairment as far as range of 
motion was concerned.

VA examination report of March 2001 notes a left lateral 
abdominal scar, approximately 2 1/4 inches long, which was 
well-healed and nontender.  There was a well-healed, very 
slightly widened scar in the upper left chest measuring 
approximately 7/8 of an inch in longest diameter.  The scar 
was nontender to palpation and there was minimal, if any, 
subcutaneous soft tissue loss.  The physician offered that 
the shell fragment wound of the left mid-abdomen, laterally, 
resulted in no functional impairment; the old shell fragment 
wound to the left upper chest resulted in no functional 
impairment as far as the scar or soft tissues down to the 
ribs was concerned.  

VA examination report of April 2002 notes the veteran as well 
nourished, without evidence of anemia, weight loss, 
malnutrition or vitamin deficiency.  Abdomen was entirely 
within normal limits, soft, flat, nontender, and 
nondistended; there was an abdominal scar, without evidence 
of limitation of function.  He related frequent bowel 
movements, three to five times a day, with significant 
abdominal cramping, pain, and tenderness.  Examination of the 
right elbow joint revealed it was abnormal, with instability, 
weakness, and decreased range of motion; flexion was from 0 
degrees to 120 degrees, supination was 0 degrees to 65 
degrees, pronation was 0 degrees to 60 degrees, with pain.  
There was decreased grip strength on the right at thirteen 
pounds; right wrist revealed weakness, but normal range of 
motion, with mild pain on motion; he was able to grasp, push, 
pull, write, button clothing, and pick up small objects.  
There was nerve damage with significantly decreased sensation 
in the ulnar and median nerve distal to the site of the 
wound.  The veteran was right-hand dominant.  Chest 
examination revealed a 4x3 cm scar, without tenderness or 
limitation of function.  X-rays showed retained foreign 
bodies within the chest wall, without acute or chronic 
infiltrate to the lungs.  No cardiopulmonary abnormality was 
found.  He reported occasional chest spasms while performing 
heavy work.  Dermatology examination noted hydradenitis 
suppurativa, confirmed on biopsy.  Examination revealed the 
condition in the groin region through to his buttocks, which 
the examiner noted was an over-enlarged area.  The condition 
was also noted in both armpits.  There was evidence of 
chronic scarring over the entire groin area.  The physician 
offered that the skin condition had a moderate effect on the 
veteran's activities of daily living and job functions, and 
made it very difficult for him to wear any clothing secondary 
to the chronic oozing nature of the disease.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, at 126 
(1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations under the original 
and, where appropriate, revised rating criteria, in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Likewise, the 
Board has considered the appropriateness of the initial 
ratings for the disabilities currently under consideration 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Further, in the case where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, and, in deciding 
such case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

A.  Shell Fragment Wound to the Abdomen

The veteran's residuals of a shell fragment wound to the 
abdomen, status-post exploratory laparotomy, right hemi-
colectomy for perforated right colon, are evaluated in VA's 
Schedule for Rating Disabilities  under the criteria for the 
evaluation of postgastrectomy syndromes of the digestive 
system, specifically Diagnostic Code 7329-7332.  See 
38 C.F.R. § 4.114.  Those regulations were amended during the 
veteran's appeal, effective July 2, 2001.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  See Karnas, 1 Vet. App. at 308.  In 
this case, the changes do not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of Diagnostic Code 7329-7332 unchanged.  
Accordingly, the Board finds that the veteran will not be 
prejudiced by the Board's election in this decision to 
consider his claim solely based on the new criteria.  See 
Karnas, supra; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

When a hyphenated code is used to evaluate the disability, 
such as Diagnostic Code 7329 (resection of the large 
intestine)-7332 (stricture of the rectum and anus), the first 
diagnostic code cited is the one for the disease itself and 
the diagnostic code that follows the hyphen is the one for 
the residual condition.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 7329, the maximum schedular rating 
available is 40 percent, which is warranted if medical 
evidence shows that resection of the large intestine resulted 
in severe symptoms, objectively supported by examination 
findings.  See 38 C.F.R. § 4.114.  

Under Diagnostic Code 7332, a 60 percent rating is warranted 
if there is impairment of rectum and anus control, which is 
manifested by loss of sphincter control resulting in 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is warranted if there is 
complete loss of sphincter control.  Id.  

Medical evidence reflects that veteran has been complaining 
for many years of loose stools, multiple times a day, 
frequent episodes of incontinence and, if he is unable to 
immediately relieve the urgency, he sustains severe pains in 
the rectal area.  He reported soiling his trousers and having 
to change clothes a couple of time a day.  However, without 
medical evidence of complete loss of sphincter control, a 100 
percent rating is not warranted.  Under the circumstances, a 
60 percent rating is entirely appropriate for residuals of a 
shell fragment wound to the abdomen, status-post exploratory 
laparotomy, right hemi-colectomy for perforated right colon, 
and fully comports with the applicable schedular criteria.  

B.  Shell Fragment Wound to the Right Elbow and Forearm

In January 1996, VA examination noted that a muscular hernia 
was easily demonstrated in the distal aspect of the right 
forearm.  In December 1998, Dr. Bunch noted that the veteran 
had decreased range of motion of the right elbow on 
supination and pronation; muscle herniation was found on the 
right forearm.  Most recent VA examination, April 2002, 
revealed residuals of the shell fragment wound to the right 
elbow and upper forearm that were consistent of muscle 
injuries to Muscle Groups V, affecting elbow supination, 
flexion, and the flexor muscles of the elbow (biceps, 
brachialis, brachioradialis) and to Muscle Group VI, 
affecting elbow extension and the extensor muscles of the 
elbow (triceps, anconeus).  Further, there was nerve damage 
noted with decreased sensation in the ulnar and median nerve 
distal to the wound of the right elbow.  

During the pendency of this appeal, VA amended the 
regulations affecting the evaluation of muscle injuries, 
effective July 3, 1997.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  See 
Karnas, 1 Vet. App. at 308.  However, if the revised version 
is more favorable, the retroactive reach of that regulation 
can be no earlier than the effective date of the change, and 
only the earlier version of the regulation may be applied for 
the period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g).  The Board notes that, since the 
regulations affecting the criteria under the appropriate 
diagnostic codes for evaluation of muscle groups contain only 
nonsubstantive changes, it would appear that neither version 
is more favorable to the veteran; however, both the 
principles of combined ratings for muscle injuries and 
evaluation of muscle disabilities have changed and, in the 
veteran's case, do effect the rating of his right elbow shell 
fragment wound causing injury to Muscle Group V and VI.  

Prior to the change in the rating schedule, effective July 3, 
1997, 38 C.F.R. § 4.55 provided that muscle injuries in the 
same anatomical region will not be combined; rather, the 
rating for the major group will be evaluated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  Ergo, separate evaluations for 
the muscle groups in the same anatomical regions were not to 
be assigned under the criteria in effect prior to the July 
1997 changes.  

The rating schedule provides, under both the criteria in 
effect prior to and effective July 3, 1997, under both 
Diagnostic Codes 5305 and 5306 (Muscle Groups V and VI, 
respectively), that a 40 percent rating be assigned for 
severe muscle injuries affecting the dominant elbow.  The 
veteran is right-hand dominant.  The 40 percent rating is the 
maximum rating available under either Diagnostic Code 5305 or 
5306.  Hence, given the medical evidence in the veteran's 
case reflective of severe injury, a 40 percent rating is 
entirely appropriate for shell fragment wound injury 
affecting Muscle Groups V and VI, and fully comports with the 
applicable schedular criteria, effective from the grant of 
service connection in October 1991 for residuals of shell 
fragment wounds to the right elbow through July 2, 1997.  See 
38 U.S.C.A. § 5110(g).  

Effective July 3, 1997, 38 C.F.R. § 4.56(a) provides that an 
open comminuted fracture, with muscle or tendon damage, will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
veteran's service medical records show shell fragment wound 
to the right arm, with an open comminuted fracture of the 
proximal ulna.  Medical evidence further shows muscle damage 
to Muscle Groups V and VI, as a result of the shell fragment 
wound.  Therefore, under the current criteria, his shell 
fragment wound to the right elbow is also evaluated as a 
severe injury of the muscle groups involved.  Id.  

However, the more favorable criteria for the veteran is found 
in that, effective July 3, 1997, the rating schedule change 
allows separate evaluations for muscle groups acting upon a 
single unankylosed joint, provided that the combined 
evaluation is lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of Muscle Groups 
I and II acting upon the shoulder.  See 38 C.F.R. § 4.55.  
Under Diagnostic Code 5205, a 60 percent rating is warranted 
for unfavorable ankylosis of the major elbow joint, and a 50 
percent rating is warranted for intermediate ankylosis of the 
major elbow.  See 38 C.F.R. § 4.71a.  Therefore, a combined 
evaluation for Muscle Groups V and VI cannot exceed a 50 
percent rating.  The 50 percent rating for residuals of a 
shell fragment wound to the right elbow and forearm, with 
muscle damage to Muscle Groups V and VI, takes into account a 
severe muscle injury with a 40 percent evaluation for each 
muscle group, with a combined evaluation of less than 60 
percent, effective from the date of change of the regulation, 
July 3, 1997.  See 38 U.S.C.A. § 5110(g).  As of July 3, 
1997, the 50 percent rating is appropriate and fully comports 
with the applicable schedular criteria for a shell fragment 
wound to the right elbow and upper forearm, with open 
comminuted fracture of the proximal ulna, with retained 
foreign body.  

C.  Decreased Sensation of the Median Nerve

The medical evidence shows that the veteran also suffers from 
median nerve damage due to the residuals of a shell fragment 
wound to the right elbow and forearm, effecting his grip.  
Under the criteria in effect both before and effective July 
3, 1997, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55(a).  

During the January 1998 VA examination, there was evidence of 
local nerve trauma to the brachioradialis on the right 
forearm.  An EMG revealed prolonged latency of the medial 
nerve.  The ulnar nerve was normal.  The examiner attributed 
the nerve damage to the shell fragment wound to the right 
forearm.  Neurological evaluation by VA in April 2002 found 
significantly decreased sensation in the ulnar and median 
nerve distal to the wound of the right elbow.  Examination of 
the right wrist revealed weakness, but normal range of 
motion, with mild pain on motion.  He had reduced grip 
strength, but was able to grasp, push, pull, write, button 
clothing, and pick up small objects.  

Paralysis of the median nerve is evaluated in VA's Schedule 
for Rating Disabilities under diseases of the peripheral 
nerves, specifically, Diagnostic Code 8515.  See 38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8515, mild, incomplete 
paralysis of the median nerve (major) warrants a 10 percent 
rating.  Moderate, incomplete paralysis (major) warrants a 30 
percent rating.  Severe, incomplete paralysis (major) 
warrants a 50 percent rating.  For a 70 percent rating, 
medical evidence must show complete paralysis, with the major 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, an inability to make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm; flexion of the wrist weakened; and 
pain with trophic disturbances.  

The medical evidence shows that the veteran's right hand and 
wrist have no more than mild impairment, due to shell 
fragment wound affecting his right median nerve.  In the 
absence of medical evidence showing more severe disability, 
such as moderate or severe incomplete paralysis, or complete 
paralysis, a greater than 10 percent disability rating is not 
warranted.  Under the circumstances, a 10 percent rating is 
entirely appropriate for mild incomplete paralysis of the 
right (major) median nerve, and fully comports with the 
applicable rating criteria.  

D.  Shell Fragment Wound to the Chest

The veteran's residuals of a shell fragment wound to the left 
upper chest is evaluated in VA's Schedule for Rating 
Disabilities under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the skin; however, Diagnostic Code 7804 was not affected 
and the criteria under this code remained the same under the 
prior and current regulation.  Therefore, neither the prior 
nor the current criteria is more favorable to the veteran.  
See Dudnick, 10 Vet. App. at 79; Karnas, 1 Vet. App. at 312-
13.  

Diagnostic Code 7804 provides that a 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118.  Under 
the current changes, a note was added specifying that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

VA examination in January 1996 revealed a 4-5 cm scar, with 
moderate tenderness, in the medial aspect of the left upper 
quadrant of the chest, with no palpable mass underneath, 
although there was a small fragment in the area.  VA 
examination report of March 2001 noted a well-healed, very 
slightly widened scar in the upper left chest measuring 
approximately 7/8 of an inch in longest diameter.  The scar 
was nontender to palpation and there was minimal, if any, 
subcutaneous soft tissue loss.  The physician offered that 
the old shell fragment wound to the left upper chest resulted 
in no functional impairment as far as the scar or soft 
tissues down to the ribs was concerned.  

VA examination in April 2002 noted a 4x3 cm scar in the left 
upper chest that was not tender, nor was there limitation of 
function found.  X-rays showed retained foreign bodies within 
the chest wall, without acute or chronic infiltrate to the 
lungs.  No acute cardiopulmonary abnormality was found.  He 
did complain of chest spasms while performing heavy work.  
Nowhere does the medical evidence show any muscle or soft 
tissue damage due to the shell fragment wounds of the chest, 
or that the veteran suffers from any cardiopulmonary 
residuals.  

Under the circumstances, the shell fragment scar on the left 
upper chest warrants no more than a 10 percent rating, under 
either the prior or current criteria, as evidenced by medical 
evidence showing that it is superficial and nontender on 
palpation.  The 10 percent rating is the maximum rating 
available under Diagnostic Code 7804.  The Board has 
considered other potentially applicable diagnostic codes, but 
finds that, since the scar at issue is not on the head, face 
or neck (prior and current criteria), nor is the scar 
comprobable to a third degree burn scar or manifests 
limitation of motion of the affected abdomen (prior 
criteria), no higher evaluation can be assigned under the 
prior or current criteria.  Hence, application of Diagnostic 
Code 7800, 7801, or 7805, under either the prior criteria or 
criteria effective August 30, 2002, is inappropriate.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

E.  Hydradenitis Suppurativa

The medical evidence shows that the veteran was initially 
treated with antibiotics for a skin infection of the groin.  
In January 1996, VA examiner diagnosed possible epidermal 
inclusion cyst, noting a history of cysts occurring twice 
yearly, which caused pain and burst.  Subsequent VA and 
private medical records show treatment on several occasions 
for rash and cysts on the groin and buttocks area.  In 1998, 
the veteran's private physicians diagnosed hydradenitis 
suppuartiva and he was placed on antibiotics.  Flare-ups were 
reported as occurring two to three times a year.  

VA examination of April 2002 revealed hydradenitis 
suppurativa in the groin region through to his buttocks, 
which the examiner noted was an over-enlarged area, and in 
both armpits.  The physician offered that the skin condition 
had a moderate effect on the veteran's activities of daily 
living and job functions, in that it made it very difficult 
for him to wear any clothing secondary to the chronic oozing 
nature of the disease.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  In VA's rating schedule, 
the veteran's hydradenitis suppurativa is rated analogous to 
eczema, under Diagnostic Code 7806.  

The criteria in effect prior to August 30, 2002, provides 
under Diagnostic Code 7806 that a 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  See 38 C.F.R. § 4.118 
(2001).  

Effective August 30, 2002, Diagnostic Code 7806 provides that 
a 10 percent rating is warranted for eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas be affected; or intermittent systematic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past twelve-month period.  A 30 percent 
rating requires that 20 to 40 percent of the entire body, or 
20 to 40 percent of exposed areas be affected; or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  A 60 percent rating requires that more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas be affected; or constant, or near constant, 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs are required during the past twelve-
month period.  See 38 C.F.R. § 4.118 (2002).  

In the veteran's case, the hydradenitis suppurativa is 
appropriately rated as 10 percent disabling, under either the 
criteria prior to or effective August 20, 2002, and fully 
comports with the applicable schedular criteria.  The medical 
evidence does not show constant exudation or itching, 
extensive lesions, or marked disfigurement or even more 
severity under the prior criteria, which would warrant a 30 
percent or higher rating.  Likewise, the medical evidence 
does not show that the veteran's hydradenitis suppurativa 
affects 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas be affected; or systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, are 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period, or any 
greater severity, that would warrant a 30 percent, or higher, 
rating under the criteria effective August 30, 2002.  
Although he is using antibiotics to control the skin disease, 
such medication is not a corticosteroid or immunosuppressive 
drug.  Hence, the medical findings do not provide the basis 
for granting the next higher evaluation of 30 percent 
applying either the criteria prior to or effective August 30, 
2002.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate any of 
the veteran's multiple disabilities at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for any of the disabilities 
currently under consideration or that any of the disabilities 
currently under consideration has caused, in and of itself, 
marked interference with employment as to render impractical 
the application of the regular schedular standards during any 
stage under consideration.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

As the assignment of a 60 percent rating for residuals of a 
shell fragment wound to the abdomen, status-post exploratory 
laparotomy, and right hemi-colostomy for perforated right 
colon, since the grant of service connection was proper, a 
higher rating is denied.  

As the assignment of a 40 percent rating for residuals of a 
shell fragment wound to the right elbow and upper forearm, 
with open comminuted fracture of the proximal ulna, with 
retained foreign body, since the grant of service connection 
through July 2, 1997, was proper, a higher rating for that 
period is denied.  

As the assignment of a 50 percent rating for residuals of a 
shell fragment wound to the right elbow and upper forearm, 
with open comminuted fracture of the proximal ulna, with 
retained foreign body, effective July 3, 1997, was proper, a 
higher rating is denied.  

As the assignment of a 10 percent rating for decreased 
sensation of the median nerve, due to residuals of a shell 
fragment wound to the right elbow and forearm, since the 
grant of service connection was proper, a higher rating is 
denied.  

As the assignment of a 10 percent rating for residuals of a 
shell fragment wound of the left upper chest, with retained 
foreign bodies, since the grant of service connection was 
proper, a higher rating is denied.  

As the assignment of a 10 percent rating for hydradenitis 
suppurativa, with epidermoid inclusion cysts of the groin, 
since the grant of service connection was proper, a higher 
rating is denied.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


